



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Burke, 2013 ONCA 424

DATE: 20130621

DOCKET: C54977

Weiler, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Burke

Appellant

Howard L. Krongold, for the appellant

Allison Dellandrea, for the respondent

Heard: May 9, 2013

On appeal from the conviction entered on December 16,
2011 by Justice Bonnie Warkentin of the Superior Court of Justice, sitting
without a jury.

Weiler J.A.:

A.

overview

[1]

The appellant, a computer programmer working for a high-tech firm in
Ottawa, was convicted of possession of child pornography contrary to s.
163.1(4) of the
Criminal Code
.  The issues on appeal relate to the
issuance of the search warrant and the manner of its execution.

[2]

A police computer program that searches internet file-sharing systems
identified the appellant as potentially possessing child pornography.  After
police verified that the files in question were child pornography, a search
warrant was issued.  A number of police, some of whom wore masks, battered down
the appellants door, entered with guns drawn and yelled at him to get down on
the floor. Within minutes he was arrested and taken outside. A search of the
appellants computer revealed child pornography.

[3]

It is well-established that in order for a search to be reasonable
within the meaning of s. 8 of the
Canadian Charter of Rights and Freedoms,
the
search must be authorized by law, the law itself must be reasonable, and the
search must be carried out in a reasonable manner:
R. v. Collins
,
[1987] 1 S.C.R. 265, at p. 278.

[4]

The appellant submits that the search of his home was not reasonable
because the Information to Obtain (ITO) did not contain sufficient reliable
information to permit a search warrant to issue and, in any event, the
information as to possession was stale in the sense that the police had no
reason to believe he was still in possession of child pornography. 
Alternatively, if the search warrant was properly issued and the search was
authorized by law, the appellant submits that the manner in which the search
was carried out was not reasonable.

[5]

For the reasons that follow, I would not give effect to the appellants
arguments. In relation to the issuance of the search warrant, the trial judge
correctly stated and applied the approach to be followed by a reviewing judge. 
The appellants principle submission  that the data sorting tool used by the
police to assist in detecting persons who possess child pornography had to be
independently shown to be reliable  does not accord with the current state of
the law.  The lead investigators belief that the appellant continued to
possess child pornography was reasonable.

[6]

In relation to the manner in which the search warrant was carried out,
the police decision to use a no-knock, unannounced entry was reasonable
because the evidence in issue  digital files of child pornography on the
appellants computer  could easily be disposed of or hidden. When the rights
of the appellant are balanced against the need for effective law enforcement, I
would hold that the overall manner in which the search was carried out was
reasonable.

[7]

Accordingly, I would dismiss the appeal.

B.

whether the Information To Obtain the search warrant contained
sufficient reliable information to permit a warrant to issue

(1)

The facts relating to the ITO

[8]

On March 2, 2009, Det. Maureen Bryden of the Ottawa Police Service
(OPS) was assigned as lead investigator for Project Salvo, a national
investigation into child pornography being shared over the Gnutella
peer-to-peer network.  She drafted the ITO in relation to the appellant.  The
ITO was based on a software program known as the Wyoming Toolkit, the use of
which provided the information that led her to suspect the appellant of
wrongdoing.

[9]

Gnutella is a computer software program that allows users to share files
with one another over the internet.  Using this software, when a user types in
a search term, the system sends the search through the computers of numerous
other users.  Any computer that has a file with a corresponding search term in
its title will respond to the request and transmit back the file name and its
Internet Protocol (IP)
[1]
address to the originating machine.  The user may then connect directly to any
one of the responding computers and download their choice of files.  Some files
being shared by these users contain child pornography.

[10]

One
way that investigators confirm the presence of suspected child pornography files
in a Gnutella users computer is through hash verification using the Wyoming
Toolkit.

[11]

Each
file that is being shared over the Gnutella network relies on a SHA-1 hash
value, a series of 32 letters and numbers that serves to identify, sort and
authenticate the file.  A given file will always have the same hash value; it
is the digital DNA of the file and cannot be altered.  The police are able to
compare the SHA-1 hash values of files shared on the Gnutella network to values
of known child pornography and, by identifying the IP address that has a file
with this value, thereby identify suspects in possession of child pornography.

[12]

The
ITO prepared by Det. Bryden detailed her investigation that led to her belief
that the appellant possessed child pornography.  It listed her personal
experience and qualifications, the length of time she had been a police
officer, and the courses she had taken, including specialized courses on
Canadian Internet Child Exploitation, Digital Technologies for Investigators,
Peer-to-Peer Investigations, and Offences Against Children.

[13]

She
gave a brief non-technical explanation of the origin and functioning of the
Gnutella network, what an IP address is, the author of the Wyoming Toolkit
program, and its purpose.  She explained that she used the Wyoming Toolkit to
generate an IP History report for the appellants IP address.  The report
revealed that the appellants IP address had been identified as a download
candidate, that is, a user from whom child pornography may be downloaded, during
an eight month period: June 29, 2008 to February, 22, 2009.  The report
provided the SHA-1 hash values associated with the hits logged during this
period by the Wyoming Toolkit.

[14]

Det.
Bryden compared the list of SHA-1 hash values from the IP History report to her
own library of hash values and associated child pornography images.  Through
this comparison she viewed two child pornography video files and confirmed they
were being offered for download by the IP address associated with the
appellant.

[15]

She
obtained his municipal address from the internet service provider.  A police
officer attended the municipal address and, through a ruse, confirmed that the
appellant appeared to reside there alone in a unit on the ground floor of the
complex.

[16]

When
drafting the ITO, in support of her belief that evidence of possession of child
pornography would still be found at this address, she relied on her
investigation demonstrating that child pornography files had been there for a
period of eight months and her training and experience which led her to believe
that the child pornography images possessed by the appellant remained in his
continued possession and could be forensically retrieved from his computer. The
ITO also states that Det. Bryden was aware that the data is highly disposable
as it can be quickly hidden, disguised on a hard drive, password protected, or
encrypted.

(2)

The trial judges decision on the ITO

[17]

After
reviewing the contents of the ITO as amplified by Det. Brydens testimony, and
the applicable legal principles, the trial judge stated:

Detective Bryden testified in this application that she sought
to give Coles notes versions of the concepts at play, being the Gnutella
Network and the Wyoming Toolkit.  This is all that was required of her. The
affidavit was not required to be a treatise on the methodology used.  Detective
Bryden provided an explanation in her affidavit that the investigation utilized
a computer software program; she explained what the program does and why it is
important in a case like this.  A general explanation is all that is needed.

[18]

The
trial judge was satisfied that the authorizing justice would have understood
what Det. Bryden described in the ITO regarding the use of computers.  She
concluded that there was sufficient reliable information that the Justice of
the Peace could rely on for the warrant to issue.

(3)

Discussion and analysis of the sufficiency of the ITO

[19]

The
appellant submits that the ITO: 1) did not provide any information about the
reliability of the software so as to permit an independent assessment of its
trustworthiness; 2) gave no indication about the qualifications of the police
officer who wrote the program; 3) lacked detail about the IP history of the
appellant; 4) omitted relevant information, namely, the fact Det. Bryden tried
and failed to connect with the appellants computer over the Gnutella network;
and 5) lacked sufficient information as to why there were grounds to believe
that a search would still provide evidence of an offence.

[20]

The
appellants submissions must be considered in the context of the role of the
trial judge when reviewing the search warrant authorization and the ITO filed
in support of it.  That role is not to substitute his or her view for that of
the authorizing judge.  Based on the record before the authorizing judge, as
amplified on review, the reviewing judge is to decide whether the authorizing
judge
could
have granted the authorization, and, if so, not to
interfere:
R. v. Garofoli,
[1990] 2 S.C.R. 1421, at p. 1452;
R. v.
Araujo,
2000 SCC 65, [2000] 2 S.C.R. 992, at para. 51.

[21]

Overall,
the appellants submissions do not reflect the limited role of the reviewing
judge.  After the amplification hearing, during which the affiant is
cross-examined, the reviewing judge decides whether any part of the information
in the ITO is incorrect, misleading or unreliable. If so, that information must
be excised:
Araujo
, at para. 57.  Otherwise, it remains.  Then, the
redacted ITO is considered afresh to see if it meets the test for issuance of a
search warrant.

[22]

In
this case, the amplification hearing supported the information in the ITO; as
that information was not false or materially misleading, there was no need to
redact it.

[23]

The
reviewing judge is not to independently verify the affiants opinion and
interpretations of the information in the ITO, so long as the affiant is
properly qualified in the initial portions of the ITO:
R. v. Lao
, 2013
ONCA 285. In
Lao
, the issue was the validity of the ITO in relation to
a marijuana grow operation.  The trial judge discounted the Smart Meter
evidence of power consumption because he could not independently verify the
affiants interpretation of whether the Smart Meter evidence was accurate.  At
para. 58, Gillese J.A. on behalf of the court stated:

As the reviewing judge, that was not the function he was to
perform. His role was to decide whether the respondents had discharged their
burden of showing that DC Wallaces interpretation was incorrect or misleading.
While there were some legitimate questions raised about the precise pattern of
power consumption (i.e. the length of the cycle), there is no question that the
data showed the type of pattern deposed to by DC Wallace, namely, that over a
period of time, power was consumed at 39 Patricia Ave. in a mechanically
precise way, with a timed high-intensity period of usage followed by a drop,
which corresponded to the needs of a marijuana grow operation.

[24]

In
this case, the appellant questioned the reliability of the Wyoming Toolkit
software program.  The evidence at the amplification hearing indicated that the
Wyoming Toolkit is the international standard for this investigative method and
that it is highly reliable.  The evidence supported the information in the
ITO.  There was no evidence to suggest that the affiants description was
inaccurate or misleading.

[25]

The
appellant submits that in this case, the ITO did not provide enough background
information about the author of the Wyoming Toolkit because it only gave his
title and employer.  The appellant relies on this courts decision in
R. v.

Agensys International Inc.
(2004), 187 C.C.C. (3d) 481, at para. 44,

wherein Gillese J.A. held that it is important to source information
relied upon and to provide information as to the education, training or
qualifications of outside consultants.  Despite this omission, the ITO in
Agensys
was upheld for three reasons that apply equally here.  Furthermore,
Agensys
is distinguishable from this case.  I will elaborate.

[26]

Agensys
International

was the subject of a Revenue Canada investigation into
alleged offences under the
Income Tax Act
, R.S.C. 1985, c. 1 (5th
Supp),

and the
Criminal Code
involving fraud.  One of the
issues was the value of some computer software.  The theory of Revenue Canada
was that the software was worthless.  The ITO relied significantly on an
opinion produced by a consulting group.  Gillese J.A. upheld the reviewing
courts refusal to quash the warrant for three reasons: (i) there was no
evidence to suggest the consultants were not qualified; (ii) it was open to the
issuing justice to assume that Revenue Canada would hire competent consultants;
and (iii) the investigator demonstrated confidence in the consultants.

[27]

In
this case, there is no evidence to suggest that the creator of the Wyoming
Toolkit is unqualified; it was open to the reviewing judge to infer the
reliability of the program based on Det. Brydens evidence at the amplification
hearing that the program is used internationally and to her knowledge has not
made errors; and Det. Bryden was trained in its use by recognized police
college instructors.

[28]

Furthermore,
unlike in
Agensys,
the Wyoming Toolkit does not involve the type of
subjective opinion of value or judgment that is involved when a consultant
provides an opinion concerning value of an item.  Its sole function is
mechanical  to monitor, record and sort numerical data that is being broadcast
on the Gnutella network about the availability of files in users folders based
on their IP addresses and hash values. The Gnutella Network reads or gets
information from a users computer. The Wyoming Toolkit gets information from
the Gnutella Network and has the same information as the Gnutella Network but
that information is filtered into different regions. It outputs a subset of
records for an investigator to check.

[29]

Just
as in
Lau
it was unnecessary to verify independently the Smart Meters
data respecting power consumption, so too here, it was unnecessary to provide
information as to the Wyoming Toolkits programmers qualifications, the
quality control procedures, and the accuracy testing of the Wyoming Toolkit. 
In both cases, the data is obtained as a result of a mechanical function and it
is used as a tool by the police.

[30]

It
is only when the data is combined with other information that the police
officers reasonable belief that a crime has been committed crystallizes.  In
this case, it was Det. Brydens comparison of the hash values of the files in
the police library with those at the appellants IP address and her viewing of
the files they represented.  The focus is rightly on the officers belief that
a crime has been committed and that a search would yield evidence of that
crime.



[31]

The
balance of the appellants submissions in relation to the ITO can be disposed
of summarily.  The appellants submission that the ITO lacked sufficient detail
about the appellants IP history because it did not specify the dates on which
he was believed to be sharing child pornography is not supported by the
record.  The fact that Det. Bryden tried and failed to connect with the
appellants computer over the Gnutella network was not an important relevant
fact.  The ITO does not assert that the appellant was a habitual user.  The
fact that the appellant was detected sharing child pornography on the network
over a period of eight months suggests that he was a long-term user and does
not make it unreasonable to believe that illegal images were associated on
multiple occasions with his IP address.

[32]

This
is not a case like
R. v. Morelli
, 2010 SCC 8, [2010] 1 S.C.R. 253,
where the appellant accessed as opposed to possessed child pornography.  Here,
there were two key pieces of information as to why there were grounds to
believe that a search would still provide evidence of an offence: 1) the
affiants comments about the practices of people who download child
pornography, namely, that these individuals keep images for long periods of
time; and 2) strong evidence that the appellant had already possessed child
pornography for an extended period. The nature of the item sought and believed
to be retained is a factor which may inform that the reasonableness of a belief
that possession continues:
R. v. Ward,
2012 ONCA 660, at paras.
115-16.  The police observed that videos of child pornography had been offered
from the appellants computer over a period of eight months and the warrant was
executed one month after the latest observation. I see no basis to interfere
with the conclusions of the Justice of the Peace and the trial judge that the
affiant held a reasonable belief that child pornography remained on the
appellants computer.

(4)

Conclusion on the sufficiency of the ITO

[33]

The
trial judge correctly concluded that the ITO contained sufficient reliable
information for the Justice of the Peace to issue the search warrant.  The
appellants principle submission  that the data sorting tool used by the
police to assist in detecting persons who possessed child pornography had to be
independently shown to be reliable  does not accord with the current state of
the law.  Furthermore, the trial judge did not err in concluding that there was
no merit in the appellants other submissions respecting the ITO.

C.

Whether the Search was REasonable

(1)

The facts relating to the execution of the search warrant

[34]

The
warrant was sworn on March 20, 2009 and executed on March 24.  At around 6 p.m.,
the appellant was at home alone watching television.  His door was unlocked.
Without warning, uniformed officers kicked in the door and stormed into his
apartment. The appellant deposed in his affidavit that they pointed guns at him
and some of them were masked. The appellant further deposed that from their
manner of entry and their uniforms, it was apparent to him that they were
police.   They shouted at the appellant to get to the ground. He was terrified
and believed if he made a wrong move he could be killed.  He was handcuffed,
told he was under arrest, and escorted outside.
He was told
police were executing a search warrant. The police left a copy of the warrant in
his apartment.

[35]

Det. Bryden testified that based on her specialized training and
experience gained when she was a member of the Hi-tech unit, she was aware of
the ease with which digital files can be destroyed or encrypted.  It is a
simple thing for a suspect to encrypt or to destroy the files on his computer
before answering the door, making access to the information sought in the
search warrant impossible to obtain by police. Because she was aware of the
risk of destruction of digital files when a search warrant is executed, when
she began working with the OPS High Tech Crime-Internet Child Exploitation Unit
in 2008, she initiated a policy of notifying the Duty Inspector of the Tactical
Unit when a search warrant for files containing child pornography was about to
be executed. She would brief the tactical officers and they would take over and
make a decision of how they were going to do the entry based on the information
they had.

[36]

Here, the search warrant did not specifically authorize a no-knock
entry.  However, because of the ease with which the evidence could be disposed
of, the internal police policy was to use a dynamic or mechanical entry, in
contrast with the ordinary police policy of knocking on the door and announcing
police were there to execute a search warrant. Det. Bryden testified that the
police now add no-knock to the ITO when seeking to obtain search warrants in
these types of cases.

[37]


The Tactical Unit executes the warrant in the manner in which they
have been trained to do unannounced entries.  According to Det. Bryden, they
operate as a team.  One covers the back of the residence, one covers the front.
The rest of the team enter together kitted up in their uniforms; they wear body
armour; some have semi-automatic weapons and it is possible that some wear
balaclavas. They clear the place as soon as possible.

[38]

Det. Bryden waited outside until the apartment had been cleared. 
She had the search warrant with her and it had been initialed by all the
officers who participated in the search. It appears there were at least eight
officers involved.

(2)

The trial judges reasons on the execution of the search warrant

[39]

The
trial judge accepted the reason given by Det. Bryden for the no-knock entry. 
Having regard to the nature of the materials sought in such a search, she
observed that the element of surprise by the police was essential and concluded
that [t]he risk that the computer that contained the pornographic images might
be permanently compromised warranted a no-knock entry.  She did not engage in
any further analysis of the manner in which the search was carried out.  The
trial judge concluded that the appellant had failed to discharge the onus of
showing a breach of his rights pursuant to s. 8 of the
Charter
.

(3)

Discussion and analysis of the execution of the search warrant

[40]

The
onus is on the appellant to prove on a balance of probabilities that the search
was carried out in an unreasonable manner and that, as a result, his rights
under s. 8 of the
Charter
were breached.

[41]

The
general rule for the execution of a search warrant on a persons home is that
the police must knock, announce their authority, and announce the reason for
entry:
Eccles v. Bourque,
[1975] 2 S.C.R. 739, at p. 747.  The police
are permitted to depart from the knock and announce principle only in exigent
circumstances, including if there is a need to prevent the destruction of
evidence, or to ensure the safety of the police or the occupants, or if in hot
pursuit:
Eccles
, at p. 747; and
R.
v. Cornell
, 2010 SCC 31, [2010] 2 S.C.R. 142, at para. 20. The onus is on
the police to justify a departure from the knock and announce principle:
Cornell
,
at para. 20.

[42]

Cornell
is a case where the critical issue on appeal was the reasonableness of the
manner in which the police entered the appellants home to execute a search
warrant. Based on the evidence obtained from the execution of the search, the
appellant was convicted of possession of cocaine for the purpose of
trafficking.

[43]

Shortly
before executing the warrant in
Cornell
, the police observed the
appellants mother and sister leave the house, get into a car and drive away.
Nine police officers from the tactical team battered down the front door and
made a forced, unannounced entry with guns drawn, wearing balaclavas and body
armour.  At the time of entry, the only person in the house was the appellants
29-year-old brother who was mentally challenged.  He was handcuffed with his
hands behind his back.  His emotional distress quickly became apparent, so the
handcuffs were removed and paramedics were called to give him medical
attention. Although the police officers who entered the residence did not have
the warrant with them, the warrant was in the possession of members of the
police team who were waiting outside for the premises to be secured before
commencing the search.

[44]

Cromwell
J. upheld the reasonableness of the search on the basis that the police had
well-grounded concerns that the use of an announced entry would pose safety
risks to the officers and occupants of the house and would also pose a risk of destruction
of evidence. In assessing whether the search had been carried out in a
reasonable manner, Cromwell J. held, at para. 14, that the search as a whole
must be assessed in light of all the circumstances. The Crown bears the burden
of providing evidence to prove that the police had reasonable grounds to be
concerned about issues of officer or occupant safety or destruction of
evidence.  He stated, at para. 20, that [t]he greater the departure from the
principles of announced entry, the heavier the onus on the police to justify
their approach.  Further, the Crown must employ evidence that existed at the
time of the entry; it is prohibited from relying on
ex post facto
justifications.

[45]

Cromwell
J. cautioned trial and appellate courts to consider three things when assessing
whether a search was conducted in a reasonable manner.  First, the police entry
decision must be judged by what was or should reasonably have been known to
them at the time, not in light of how things turned out to be (para. 23). 
Second, there is some scope available to the police in deciding the manner in
which they enter the premises. As Cromwell J. put it, at para. 24: They cannot
be expected to measure in advance with nuanced precision the amount of force
the situation will require. The role of the reviewing court is to balance the
rights of suspects with the need for safe and effective law enforcement; it is
not to be a Monday morning quarterback (para. 24).  Third, the appellate
court must accord substantial deference to the trial judges assessment of the
evidence and findings of fact.

[46]

Cromwell
J. explained that the reviewing judge must answer the following question, at
para. 31:

[T]he question for the reviewing judge is not whether every
detail of the search, viewed in isolation was appropriate. The question for the
judge.is whether the search overall, in light of the facts reasonably known to
the police, was reasonable. Having determined that a hard entry was justified,
I do not think that the court should attempt to micromanage the polices choice
of equipment.

[47]

In
the present case, the appellant submits that the Crown failed to adduce any evidence
capable of justifying the police officers departure from the knock and
announce principle for entering his private dwelling. For the search to be
reasonable, the appellant submits that the police must possess information
specific to the residence or its inhabitants to justify a no-knock entry.

[48]

The
appellant candidly acknowledges the similarity between his argument and the
dissent of Fish J. on behalf of himself, Binnie and Lebel J., in
Cornell
. 
On behalf of the majority, Cromwell J. rejected the assertion that the police
made no specific assessment of whether the execution of the warrant gave rise
to a threat of violence. He held that the police were entitled to draw
reasonable inferences from the fact that they reasonably believed the
appellants residence was being used as a safe house in a criminal drug dealing
enterprise and that the appellant had some association with at least one member
of a violent criminal gang (at paras. 30 and 35). In addition, he observed that
there was no evidence of a blanket policy of no-knock entry (para. 31).


[49]

In this case,
Det. Bryden conceded that
her request for the assistance of the tactical unit was not based on an
individualized assessment.  The appellant therefore submits that the departure
from the knock and announce entry and the manner in which the search was
carried out was unreasonable.
In executing
the warrant, there was no urgency. The police had been in possession of the
information on which they acted for some time. There was no articulated concern
in the ITO about violence or the presence of weapons. As well, the police had
used a ruse to attend at the appellants premises and they knew he appeared to
live alone in a one bedroom apartment on the ground floor. The appellant had no
prior criminal record.
The search of a persons home and computer
are of two most intimate places.



[50]

I
would reject the appellants position that there was no evidence to support the
use of a no-knock entry in this case. The appellants reliance on
R. v.
Lau,
2003 BCCA 337,

175 C.C.C. (3d) 273, and
R. v. Schedel,
2003
BCCA 364, 175 C.C.C. (3d) 193, as authority that police cannot rely on a
blanket policy ignores the circumstances of those cases as contrasted with the
present situation.

[51]

In
Lau
and
Schedel
, the police used a hard or no-knock entry
irrespective of the absence of a risk of destruction of evidence. In contrast,
in the present case, the trial judge accepted Det. Brydens uncontradicted
evidence that digital files may be quickly rendered inaccessible and are easily
destroyed. Deference is owed to this finding of fact. I see no basis upon which
to interfere with the trial judges conclusion that the element of surprise accompanying
a no-knock entry was warranted given the need to prevent destruction of
evidence.

[52]

The
appellant goes on to assert that, even if the no-knock entry was justified, the
police tactics in executing the warrant crossed the line of reasonableness.  He
contends there was no need for a swarm of heavily-armed police, some wearing
masks, to subdue him with their guns drawn.

[53]

Again,
I do not agree that these individual tactics of the police made the overall
search unreasonable. The police concern for destruction of evidence would not
have ended with the no-knock entry. The police did not know whether the
appellant would be using his computer at the time of entry, or if he would be near
his computer. They also did not know if he would necessarily be alone in the
apartment.

[54]

The
police had a much better chance of preventing destruction of the digital files
by having enough officers present that they could simultaneously take control
of the different rooms in the apartment and the suspect, as well as any
possible visitors. It was also reasonable to have additional officers stationed
outside the back and front of the apartment to ensure that no one entered or
attempted to leave the apartment while the search warrant was being executed. 
The warrant did not restrict the number of persons permitted to access the
location of the search.

[55]

In
addition, I am not prepared to say that the use of drawn weapons and masks
rendered the overall search unreasonable. The appellant acknowledged that it
was apparent that the persons in his apartment were the police. While he was
understandably extremely frightened by the officers, there is no evidence that
the police used any gratuitous or spiteful violence towards him. He was
arrested and safely removed from his residence within minutes of police entry.
He knew why the search was being carried out and knew that the police were
authorized to carry out the search.  The police left behind a copy of the
warrant in the appellants apartment.

[56]

Aside
from some minor damage to the front door of the apartment, there was no
evidence that the police caused any deliberate or unnecessary damage to the
appellants property. The police did not seize any materials beyond those
identified in the ITO.

[57]

The
fact that the appellant had no prior criminal record would not have affected
the reasonableness of the police concern that he could readily destroy the
evidence sought in the warrant.  As the trial judge in
Cornell
observed:
A person without a criminal record could destroy evidence as easily as a
person with a criminal record (para 27). In addition, the appellants lack of
a prior criminal record would not provide assurance to police that he would
react peacefully when confronted by police officers performing a no-knock entry.
As Dickson J. commented in
Eccles
,
at p. 746:
An unexpected intrusion of a mans property can give
rise to violent incidents.

[58]

It
may be that it is standard practice for the tactical unit of the police force
to conduct a forced entry with guns drawn and with some officers wearing masks.
 In the absence of a concern for police safety, the element of intimidation
accompanying the use of masks and drawn weapons may be unnecessary and is a
cause for judicial concern. However, I am sensitive to Cromwell J.s caution in
Cornell
, that, [h]aving determined that a hard entry was justified, I
do not think that the court should attempt to micromanage the polices choice
of equipment (at p. 31). And as Cromwell J. made it clear, the role of the
reviewing court is limited to assessing whether the search overall was
reasonable.

(4)

Conclusion on the execution of the search warrant

[59]

I
reject the appellants argument that the no-knock entry violated his rights
under s. 8 of the
Charter.
The trial judges finding that an
unannounced entry was justified by the risk of destruction of evidence in the
form of digital files was reasonable.

[60]

I
also reject the appellants argument that the police tactics upon entering his
apartment rendered the manner of the search unreasonable. Given the legitimate
concerns for destruction of evidence, the requirement for the elements of
surprise and speed did not cease with entry. The use of a team to enter the
premises enabled the police to sweep all the rooms almost simultaneously and to
quickly restrain the suspect.  Having regard to the overall manner in which the
search was conducted, including the absence of any violence or unnecessary destruction
of property, I would not interfere with the trial judges conclusion that the overall
manner in which the search was carried out was reasonable.

[61]

In
view of my conclusion that the search was not carried out in an unreasonable
manner, it is unnecessary for me to consider whether the evidence should have
been excluded under s. 24(2) of the
Charter.

D.

Disposition

[62]

For
the reasons given, I would dismiss the appeal.

Released: Jun 21, 2013                                                   Karen
M. Weiler J.A.



I
agree E.E. Gillese J.A.



I
agree Alexandra Hoy J.A.















[1]
The Internet Protocol ("IP") number is the numerical identifier that
is assigned to a particular computer and that makes communication between
computers possible. IP numbers are allocated through regional internet
registries and are independent of individual users.





